Title: To Benjamin Franklin from [Ferdinand Grand], [before 14 October 1778]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


This is the earliest document in a correspondence that stretches over six weeks and gives an example of the way Franklin handled a diplomatic crisis.
Gustavus Conyngham was, once again, at the center of it. On May 31, his cutter, The Revenge, seized the Henrica Sophia, a Swedish ship laden with a Spanish cargo. The Swedish ambassador to Versailles, Count de Creutz, lodged a protest with Vergennes on October 1 but was told that, sorry as he was, there was nothing the King of France could do about the affair.
It was Spain’s turn to protest. Unwilling to communicate directly with a government it did not recognize, Madrid channeled its complaint through Ferdinand Grand. The banker, whose role often went way beyond financial matters, forwarded the message in this undated note written between October 2, when he heard of the Spanish displeasure, and October 14 when Franklin penned the draft of a reply meant to placate the Spanish court (the following document). A fair copy of this reply was made the same day by his grandson Temple and submitted to Grand for comments, which he provided at the bottom of the page. Franklin in turn added some words of his own between Grand’s lines.
Franklin then prepared a new draft, again in the form of a letter to Grand, but in a style more obsequious than his previous one. Grand translated it into French and in a note, undated as usual, urged him to prepare promptly the package going to Spain, the courier being about to leave (APS). Another courier left on November 9 or shortly thereafter, carrying a letter of that date from the Spanish ambassador, Aranda, to his Foreign Minister, Floridablanca, as well as the final French version of Franklin’s letter to Grand, dated Nov. 3 (Archivo General de Simancas).
 
[before October 14, 1778]
La revanche Cape. Cunigham a pris le 31 may Le Batiment Suedois L’henriete Sophie Cape. P. held allant de Londres à Teneriffe avec Cargaison de Draps et autres Effets pour Le Compte des Negocians des Canaries et Nommement pour celui de La Maison Cologan, Come les Connoissements doivent le constater; ce Vaisseau ou plutot cette prise à Eté envoyée en amerique.
Cet armateur ne respecte rien et se conduit plustot en Pirate qu’en corsaire, il à obligé Le Cour d’Espagne de lui Interdire ses Ports dans lesquels Il s’introduit malgré cella.
Il est à observer d’apres le memoire de Cologan que ce meme Navire suedois avoit été arreté par un autre corsaire americain qui sur le vû de ses papiers l’avoit relaché. Il paroit aussy que cette meme prise a été reprise par les anglais qui l’ont conduit a halifax ou le Batiment a été relaché.
 
Endorsed: Note from the Spanish Ambassador through Mr Grand relating to Capt. Cunningham
